Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1, 18 and 23 have been amended are presented for consideration, with Claims 20 and 25 have been cancelled.
Applicant’s arguments, filed 02/25/2021, and in light of Examiner’s amendments have been fully considered and are persuasive. Therefore, the rejections have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aubrey Y. Chen Attorney for Applicants Reg. No. 68,753 on 03/24/2021.
The application has been amended as follows: 

This listing of claims will replace all prior versions, and listings, of claims in the application:

Listing of the Claims:

1. (Currently Amended) A method of capturing a photograph of a scene and verifying the photograph, the method comprising the steps of:
carrying out the following steps in any order but within a predetermined time period:
	using a digital camera to take a photograph of a scene; 
causing an autofocus routine of the digital camera to focus in turn on a plurality of focus areas; and 
measuring and recording one or more focal lengths for each focus area;
	inputting the recorded focal length values to a machine learning classifier which has been trained to classify scenes as “flat” or “not flat”; and
	outputting an indication as to whether the photograph was of a flat surface, based on the output of the machine learning classifier,
wherein the machine learning classifier has been trained utilizing a supervised learning approach comprising a set of training examples, wherein the set of training examples comprises photographs of “flat” scenes and photographs of “not flat” scenes.

2. (Previously Presented) The method of capturing a photograph as claimed in claim 1, in which the digital camera forms part of a device which further includes a processor.

3. (Previously Presented) The method of capturing a photograph as claimed in claim 2, in which the device is a smartphone.

4. (Previously Presented) The method of capturing a photograph as claimed in claim 1, in which the machine learning classifier is a Support Vector Machine.

5. (Previously Presented) The method of capturing a photograph as claimed in claim 1, in which the focus areas are dynamically chosen within the field of view of the camera.

6. (Previously Presented) The method of capturing a photograph as claimed in claim 5, in which the focus areas are dynamically chosen based on the output of an object recognition algorithm.


8. (Previously Presented) The method of capturing a photograph as claimed in claim 1, in which the machine learning classifier is a remote machine learning classifier running on a different machine from the digital camera, and in which the digital camera is part of a device which further includes communication means, and in which the recorded focal length data is sent by the communication means from the digital camera to the remote machine learning classifier.

9. (Previously Presented) The method of capturing a photograph as claimed in claim 8, in which a local machine learning classifier is provided running on the same machine as the digital camera, and in which the recorded focal length data is sent by the communication means from the digital camera to the remote machine learning classifier conditional on a result of the local machine learning classifier.

10. (Previously Presented) The method of capturing a photograph as claimed in claim 9, in which the local machine learning classifier is applied to input data forming a subset of the recorded focal lengths at the plurality of focus areas.

11. (Previously Presented) The method of capturing a photograph as claimed in claim 1, in which focal length information is recorded before the photograph is taken.

12. (Previously Presented) The method of capturing a photograph as claimed in claim 1, in which focal length information is recorded after the photograph is taken.

13. (Previously Presented) The method of capturing a photograph as claimed in claim 1, in which the predetermined time period is less than 1 minute.



15. (Previously Presented) The method of capturing a photograph as claimed in claim 14, in which the readings from the accelerometer are used to make a determination as to validity of the focal length readings, separately from the machine learning classifier.

16. (Previously Presented) The method of capturing a photograph as claimed in claim 14 in which the readings from the accelerometer form a further input to the machine learning classifier.

17. (Previously Presented) The method of capturing a photograph as claimed in claim 1, in which the focal length according to the autofocus routine of the digital camera when the photograph was taken is recorded and forms a further input to the machine learning classifier.

18. (Currently Amended) A system for capturing a photograph, the system comprising:
a portable device, the portable device including a digital camera and a processor, and software which when executed on the processor is adapted to cause the device to carry out the following steps automatically and in any order but within a predetermined time period:
	using the digital camera to take a photograph of a scene; and
	causing an autofocus routine of the digital camera to focus in turn on a 		plurality of focus areas, and recording a focal length for each focus area;
and a machine learning classifier which accepts inputs of the focal length values recorded by the portable device, and which has been trained to classify scenes as “flat” or “not flat”,
wherein the machine learning classifier has been trained utilizing a supervised learning approach comprising a set of training examples, wherein the set of training examples comprises photographs of “flat” scenes and photographs of “not flat” scenes.



20. (Cancelled)

21. (Previously Presented) The method of capturing a photograph as claimed in claim 1, wherein the machine learning classifier has been further trained to classify scenes as “invalid” in situations where either a “flat” or “not flat” determination is unreliable.

22. (Previously Presented) The method of capturing a photograph as claimed in claim 1, further comprising:
comparing the focal length values for each focus area with each other to determine a difference; and
comparing the difference with a predetermined threshold;
classifying the scene as “invalid” when the difference exceeds the predetermined threshold. 

	23. (Currently Amended) The method of capturing a photograph as claimed in claim 1, wherein the focus areas are fixed within the field of view of the camera, and wherein the focus areas are selected from the group consisting of: top left of the field of view, top right of the field of view, bottom left of the field of view, bottom right of the field of view, centre of the field of view, and combinations thereof.

	24. (Previously Presented) The method of capturing a photograph as claimed in claim 1, wherein the autofocusing routine focuses on the plurality of focus areas in a predetermined order, and wherein the one or more focal lengths are determined for a given focus area before proceeding to a next focus area. 
	
	25. (Cancelled) 

26. (Previously Presented) The method of capturing a photograph as claimed in claim 1, wherein the machine classifier is a remote machine learning classifier running on a different 

27. (Previously Presented) The method of capturing a photograph as claimed in claim 1, wherein two focal lengths are measured and recorded for each focus area, and wherein accelerometer data is measured between the measuring of the two focal lengths. 

28. (Previously Presented) The method of capturing a photograph as claimed in claim 1, wherein the predetermined time period is less than 1 second.

Allowable Subject Matter

Claims 1-19, 21-24 and 26-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, the prior art of record taken alone or in combination, fails to disclose or render obvious outputting an indication as to whether the photograph was of a flat surface, based on the output of the machine learning classifier, wherein the machine learning classifier has been trained utilizing a supervised learning approach comprising a set of training examples, wherein the set of training examples comprises photographs of “flat” scenes and photographs of “not flat” scenes, in combination with all the limitations recited on claim 1.

Regarding claims 2-17, 21-24 and 26-28, are allowable because they are dependent on claim 1.
Regarding claim 18, the prior art of record taken alone or in combination, fails to disclose or render obvious a machine learning classifier which accepts inputs of the focal length values recorded by the portable device, and which has been trained to classify scenes as “flat” or “not flat”, wherein the machine learning classifier has been trained utilizing a supervised learning approach comprising a set of training examples, wherein the set of training examples comprises photographs of “flat” scenes and photographs of “not flat” scenes., in combination with all the limitations recited on claim 18.
Regarding claim 19, is allowable because it depends on claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697